Citation Nr: 1633270	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  07-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disorder, to include residuals of a left eye contusion.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

3.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant (SAH/SHA).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1944 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2009, July 2011, and March 2013, the Board remanded the Veteran's claim for further development.  The claims have now returned for further appellate review.

The Board notes that, following the October 2015 supplemental statement of the case, additional evidence was added to the record, including VA treatment records and VA examination reports dated in August 2016.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304 (2015).  However, this evidence is not pertinent to the issue decided herein; therefore, a remand for AOJ consideration of this evidence is not necessary.  Insofar as the evidence is pertinent to the Veteran's remaining claims, since they are being remand for further development, the AOJ will have an opportunity to review those records.  Id.

Finally, the Board observes that the issue of entitlement to service connection for a respiratory disorder was previously characterized by the RO and the Board as entitlement to service connection chronic bronchitis.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, given the evidence of record, the Board has recharacterized the issue on appeal more broadly as entitlement to service connection for a respiratory disorder, to include chronic bronchitis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder and entitlement to SAH/SHA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The most competent and probative evidence of record demonstrates that the Veteran's current left eye disorder is not related to his military service, to include as a residual of a left eye contusion.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim decided herein, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that none of the Veteran's left eye disorders are listed in 38 C.F.R. § 3.309(a).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for a left eye disorder as a result of a left eye contusion sustained during his military service.  See, e.g., August 2007 VA Form 9.

In October 1947, the Veteran's vision was uncorrected 15/20 in the right eye, and 13/20 in the left eye.  In May 1949, it was measured at 10/20 in the right eye, and 15/20 in the left eye.  In December 1950, there was vision of 26/20 in the right eye, and 67/20 in the left eye.  In July 1951, it was 20/60 in the right eye, and 20/40 in the left eye.  In March 1957, it was 20/40 in the right eye, and 20/70 in the left eye.  In October 1958, the Veteran sustained a contusion to the left eye.  Five days later, he still had a marked superficial infection of the conjunctiva.  The following day, the infection was subsiding, and vision was noted to be normal.  On separation examination in June 1967, vision was 20/30 in both eyes, uncorrected (and correctable to 20/20 bilaterally).

A December 2008 outpatient consult at a VA eye clinic indicated the presence of cataracts as the cause of reduced acuity in the left eye, with complaints of poor vision for near tasks.  Contemporaneous private treatment records confirm the existence of cataracts with nuclear sclerosis.

The Veteran underwent a February 2010 VA examination to address his left eye disorder(s).  He complained of watery eyes. Treatment included bifocal lens spectacles and an eyedrop solution.  The examiner noted that the October 1958 contusion to the left eye, as well as a history of a cataract extraction and intraocular lens implantation for the left eye in 2006.  The Veteran denied any personal history of eye injuries, infections, further disease or further surgeries.  A full visual exam was completed.  The assessment given was of no diabetic retinopathy or other retinal pathology for either eye; cataract, right eye, not caused by diabetes, primary cause being unknown; pseudophakia, left eye; hyperopia, both eyes; astigmatism, both eyes; dry eye, both eyes.  The VA examiner further commented that there were no diagnoses related to the in-service left eye contusion.

In September 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran's in-service left eye injury, as well as his post-service surgical history.  The Veteran's was diagnosed with pseudophakia in the left eye, hyperopia, astigmatism, presbyopia, and the examiner noted that there were no current eye conditions that were caused by or as a result of the Veteran's military service.  No further rationale was provided.

In December 2012, the Veteran underwent a VA examination of his left eye disorder.  The examiner noted the Veteran's October 1958 injury to his left eye, as well as the cataract that was operated on in 2006.  The examiner also noted that after the October 1958 injury, the Veteran's vision was reportedly normal in his left eye in November 1958.  The examiner also addressed the September 2006 surgical records that noted cataracts in both eyes with no mention of any trauma signs.  The examiner opined that the Veteran's left eye disorder, namely a cataract that required surgery in September 2006, was less likely than not caused by or related to the Veteran's in-service left eye contusion.  The examiner reasoned that following the October 1958 injury, the Veteran displayed normal and equal corrected vision in 1961 and on separation in 1967.  The examiner also reasoned that the September 2006 pre-surgery examination revealed equal appearing cataracts in the Veteran's eyes with no mention of any signs of injury or trauma.

In April 2015, the Veteran underwent another VA examination.  The Veteran was diagnosed with left eye pseudophakia, an incipient cataract of the right eye, and epiretinal membranes in both eyes.  The examiner also noted the October 1958 left eye contusion.  After a complete examination, the examiner opined that it was less likely than not that any of the Veteran's left eye disorder were etiologically related to his military service.  The examiner reasoned that there was no significance of the Veteran's in-service left eye contusion and his current left eye disorders.

Based on the evidence of record, the Board finds that service-connected for a left eye disorder is not warranted.  The Board finds that the December 2012 and April 2015 VA examination reports and opinions are the most competent evidence addressing the nature and etiology of the Veteran's left eye disorder(s).  They offer clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, while the Veteran contends that his left eye disorder is related to his in-service left eye contusion, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of a medical nexus between a left eye contusion and a left eye disorder involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether any current left eye disorder(s) is related to his October 1958 in-service left eye contusion requires a specialized understanding of the medical nature and pathology of these disorders, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's opinion is afforded no probative value.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his current left eye disorder and his military service, including his in-service injury.  In contrast, the December 2012 and April 2015 opinions took into consideration all the relevant facts in providing the opinions provided, to include the Veteran's service treatment records and post-service treatment records, including the fact that the his September 2006 surgical reports showed no residuals of an injury to the left eye.  Therefore, the Board finds that the December 2012 and April 2015 opinions are the only probative evidence of record addressing the relationship between the Veteran's current left eye disorder(s) and his military service.

Therefore, based on the foregoing, the Board finds that service connection for left eye disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left eye disorder, to include residuals of a left eye contusion, is denied.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran filed his claim for service connection for bronchitis in December 2004.  He indicated that he has suffered from symptoms associated with bronchitis in 1967 and that they have continued to the present.  The Veteran alleged that his alleged bronchitis was due to his exposure to asbestos.

Review of the Veteran's service treatment records shows a diagnosis of a chronic upper respiratory infection in March 1965.  Four days later, he was diagnosed with acute bronchitis.  An October 1965 service treatment record noted that the Veteran that would not completely heal.  In March 1966, the Veteran was diagnosed with a chronic cough.  Finally, a January 1967 service treatment record noted a diagnosis of pneumonia.

Post-service treatment records include a February 1997 VA treatment record that noted a diagnosis of bronchitis, not otherwise specified (NOS).  A March 2002 private X-ray revealed clear lungs with the exception of some peribronchial cuffing identified which may have reflected early bronchitis.  The Veteran was diagnosed with no acute disease with the exception of bronchitis.  A June 2005 private treatment record diagnosed the Veteran with probable very mild bronchitis.

In February 2010, the Veteran underwent a VA examination.  At the examination, the Veteran was diagnosed with recurrent bouts of bronchitis and sinusitis (for which service connection has already been established), sleep apnea, and inverted papilloma of the maxillary sinus.  However, the examiner noted that the Veteran appeared to have some episodes of bronchitis that were treated with antibiotics, and did not appear to be chronic.  There was no evidence of chronic bronchitis.

In September 2011, the Veteran underwent a new VA examination.  The examiner noted the Veteran's history of smoking, a hospitalization for pneumonia in 2007, and a diagnosis of chronic obstructive pulmonary disorder.  The examiner noted that the Veteran was not diagnosed with a chronic chest condition while in service.  X-rays were normal.  The examiner diagnosed the Veteran with a history of smoking with a normal lung examination with no evidence of asbestoses exposure on X-ray.  The examiner also noted a history of a cough due to chronic nasal congestion and post nasal drainage not related to asbestoses exposure.  The problem associated with the diagnosis was chronic bronchitis due to military service.  The examiner noted that the Veteran has not met the definition of chronic bronchitis in the past, and that it was as likely as not that the etiology of his frequent cough was related to his sinus and nasal condition with post nasal drainage.

A December 2013 VA treatment record noted a diagnosis of acute bronchitis with exacerbation.

In April 2015, the Veteran underwent another VA examination.  The Veteran was diagnosed with a history of community acquired pneumonia with no sequelae.  The examiner noted that the Veteran was treatment for acute bronchitis once during service, and that he had no chronic pulmonary disease especially with smoking cessation after almost 30 years of smoking.  The examiner noted two episodes of community-acquired pneumonia in September 2014 and February 2015, however there was no sequelae and he was doing relatively well.  The examiner noted that chest X-rays from May 1964, April 2006, September 2011, January 2014, and April 2014 were all normal and were consistent with the absence of a chronic lung disease.

Unfortunately, the Board finds that the medical opinions of record are still inadequate to fairly adjudicate the Veteran's claim.  Initially, the Board notes that none of the examination reports address the Veteran's October 1965, March 1966, and January 1967 service treatment records discussed above.  Additionally, the examiners also failed to address the February 1997 VA treatment record that diagnosed the Veteran with bronchitis, NOS, the March 2002 private X-ray revealing peribronchial cuffing identified that may have reflected early bronchitis, and the June 2005 private treatment record diagnosed the Veteran with probable very mild bronchitis.  In this regard, VA must ensure that any medical opinion is based on sufficient facts or data.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Moreover, with specific regard to the September 2011 VA examination report, the Board finds that the fails to clearly address whether the Veteran suffered from a chronic disability.  Specifically, while the examiner noted that the Veteran did not meet the criteria for a diagnosis for chronic bronchitis, the examiner nevertheless concluded that the Veteran's frequent cough was related to his sinus and nasal condition with post nasal drainage.  This conclusions, however, is unclear as to whether the Veteran's frequent cough constituted a separately-diagnosed chronic disability or merely a symptom of his already service-connected chronic pansinusitis.  The probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, supra.  Thus, to ensure that an opinion is obtained that is based on a complete and accurate history, an addendum opinion is required to address the current nature and the etiology of any respiratory disorder.

The Board notes that the Veteran has a number of pending claims before the AOJ, to include claims for increased ratings for his service-connected disabilities, as well as claims for service connection.  While the AOJ issued a rating decision as to those claim in March 2016, the Veteran underwent additional VA examinations of those disabilities in August 2016.  To date, the AOJ has not readjudicated those claims.

Because any decision with respect to the claims still pending before the RO may affect the Veteran's claim of entitlement to SAH/SHA, it is inextricably intertwined with those claims still pending before the AOJ, and the claims should be considered together (here, successively).  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the Veteran's claim of entitlement to SAH/SHA should be considered following the adjudication of the claims still pending at the AOJ, it follows that any Board action on the claim of entitlement to SAH/SHA, at this juncture, would be premature.  Appellate disposition of the claim of entitlement to SAH/SHA is appropriate only after the RO has adjudicated the pending claims; hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum to the April 2015 VA respiratory examination.  The claims file should be made available to, and reviewed by, the examiner.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the claims file, all currently diagnosed respiratory disorders should be identified.  For each identified disorder, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any respiratory disorder is causally or etiologically related to his military service.

In doing so, the examiner must acknowledge and consider the symptoms experienced during and after discharge from service, and discuss the Veteran's lay statements concerning onset and continuity of symptomatology, as well as the medical evidence of record.

In particular, the examiner should review the Veteran's service treatment records including the March 1965 diagnosis of a chronic upper respiratory infection and the diagnosis of acute bronchitis; the October 1965 service treatment record noting that the Veteran's throat would not completely heal; the March 1966 service treatment record in which the Veteran was diagnosed with a chronic cough; and the January 1967 service treatment record noting a diagnosis of pneumonia.

In particular, the examiner should also address the post-service treatment records, including review the Veteran's service treatment records including the February 1997 VA treatment record that diagnosed the Veteran with bronchitis, NOS; the March 2002 private X-ray revealing peribronchial cuffing identified that may have reflected early bronchitis; and the June 2005 private treatment record diagnosed the Veteran with probable very mild bronchitis.



The examiner must also acknowledge and consider the Veteran's lay statements concerning the symptoms experienced during and after discharge from service.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.

5. Adjudicate or ensure adjudication of pending claims for service connection and for higher ratings.  If any claim(s) is/are denied, notify the Veteran and his representative of the decision and of the Veteran's appellate rights, and afford them full opportunity to perfect an appeal as to any such claim(s).

6.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


